DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 and 9-22 are pending:
		Claims 1-7 and 9-22 are rejected.
		Claims 1-5, 7, 9, 12-13 and 17-20 have been amended.  
		Claim 8 has been canceled. 
		Claims 21 and 22 have been added. 
Response to Amendments
Amendments filed 07/28/2022 have been entered. Amendments to the claims overcome claim objections, §112 rejection, §102 rejection and §103 rejection previously set forth in non-final Office Action mailed 06/15/2022.
Amendments have necessitated new grounds of rejection.
Response to Arguments
Arguments filed 07/28/2022 have been entered. Arguments were fully considered. 
On pages 6 and 18 of Applicant’s arguments, Applicant argues that…
Independent claim 1 is presently amended to recite "...the deoxygenation comprising exposing the water comprising the water-soluble form of nitrogen to one or more sulfite compounds in the presence of a metal catalyst, the one or more sulfite compounds comprising sodium sulfite, potassium sulfite, sodium bisulfite, sodium metabisulfite, potassium bisulfite, potassium metabisulfite, or a combination thereof...." As amended, independent claim 1 includes the features of dependent claim 8, not rejected under the present rejection. Olivier fails to describe or suggest exposing the water to one or more sulfite compounds in the presence of a metal catalyst. Olivier fails to describe or suggest all the features of independent claim 1; therefore, independent claim 1 is patentable over Olivier.

	This argument is moot because amendments have necessitated new grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685).
	Regarding claim 1, Olivier teaches a method (process shown in Fig. 1) of denitrification of water (denitrification of water occurs because the process utilizes thiobacilus denitrificans bacteria and anaerobic conditions; see ¶62), the method comprising: deoxygenating water (“[s]tep 2 of the process…aerobic bacteria reduces levels of dissolved oxygen in the water…if not all, oxygen in the water is removed” therefore step 2 is a deoxygenation step; see ¶60) comprising a water-soluble form of nitrogen (nitrate; see ¶60); exposing the deoxygenated water to denitrifying bacteria (“[f]ollowing the aerobic process step 2, anaerobic processing step 3 is next…utilizes oxidizing bacteria such as thiobacilus denitrificans”; see ¶62) to convert the water-soluble form of nitrogen in the water to nitrogen gas (“anaerobic bacteria that will reduce nitrates to nitrogen gas”; see ¶8) that is removed and to form a denitrified water (“anaerobic processing step 3…by a process known as sulfur denitration”; see ¶62); and reoxygenating the denitrified water (“step 8…will add oxygen”; see ¶81).
	Olivier does not teach the step of exposing water to a sulfite comprising sodium sulfite, potassium sulfite, sodium bisulfite, sodium metabisulfite, potassium bisulfite, potassium metabisulfite, or a combination thereof in the presence of a metal catalyst during the deoxygenating step.
	In a related field of endeavor, Kim ‘685 teaches a membrane separating film device (see Entire Abstract) comprising the step of exposing water to a sulfite comprising sodium sulfite in the presence of a metal catalyst during the deoxygenating step (“sodium sulfite/cobalt ion injection device for further removal of dissolved oxygen”; see claim 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deoxygenating step of Olivier by incorporating the step of exposing water to a sulfite comprising sodium sulfite in the presence of a metal catalyst during the deoxygenating step as disclosed by Kim because it provides the benefit of further removing oxygen in an emergency (Kim, see claim 3). 
	Regarding claim 3, Olivier and Kim ‘685 teach the method of claim 1, wherein the denitrified, reoxygenated water has a nitrate concentration that is about 0.0 ppm to about 2 ppm (nitrate levels at outlet from about 0-5 ppm; Olivier, see ¶69).
	The examiner takes note of the fact that the prior art range of 0-5 ppm completely encompasses the claimed range of 0-2 ppm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 4, Olivier and Kim ‘685 teach the method of claim 1 further comprising oxidizing (“oxidizing”; Olivier, see ¶67) or hydrolytically converting nitrogen in water (“reducing nitrates” in Olivier, ¶67; reducing nitrates is a converting nitrogen step) comprising the nitrogen to form the water comprising the water-soluble form of nitrogen (i.e. nitrates).
	Regarding claim 5, Olivier and Kim ‘685 teach the method of claim 1.
	Oliver further discloses an alternative embodiment (Olivier, process shown in Fig. 21a) wherein the oxidation or hydrolysis comprises treatment with acid, base, ferrate, ozone (a gas comprising ozone; Olivier, see ¶175), ferric chloride, potassium permanganate, potassium dichromate, potassium chlorate, potassium persulfate, sodium persulfate, perchloric acid, peracetic acid, potassium monopersulfate, hydrogen peroxide, sodium hypochlorite, potassium hypochlorite, or a combination thereof.
	While Oliver discloses the all claimed features, Oliver does not disclose said oxidation treatment with ozone in the process embodiment shown in Fig. 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process shown in Fig. 1 of Olivier by incorporating an oxidation treatment with ozone as disclosed by an alternative embodiment shown in Fig. 21a of Olivier because ozone will make the system more efficient and reduce or eliminate sulfate (Olivier, see ¶178). 
	Regarding claim 6, Olivier and Kim ‘685 teach the method of claim 1, wherein the deoxygenated water has an oxygen concentration of about 0 ppm to about 0.3 ppm (the dissolved oxygen content entering the denitration chamber is between 0-2 ppm; Olivier, see ¶67).
	The examiner takes note of the fact that the prior art range of 0-2 ppm completely encompasses the claimed range of 0-0.3 ppm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 7, Olivier and Kim ‘685 teach the method of claim 1, wherein the deoxygenating comprises treating with one or more deoxygenating compounds (“aerobic bacteria”; Olivier, see ¶143), sulfite compounds, catalysts, heating, exposing to reduced pressure, sparging with a stripping gas, sonicating, contacting with a membrane contactor, or a combination thereof.
	Regarding claim 10, Olivier and Kim ‘685 teach the method of claim 1, wherein the denitrifying bacteria is in solution, immobilized (the bacteria is immobilized because said bacteria is supported on a media of sulfur; see claim 43) or a combination thereof.
	Regarding claim 11, Olivier and Kim ‘685 teach the method of claim 1, wherein the denitrifying bacteria is immobilized on a porous substrate comprising a synthetic substrate, a natural substrate (“media comprising sulfur”; Olivier, see ¶156), a ceramic, a metal, a clay, a polymer, a natural mineral, rock, activated carbon, zeolite, cement, a ceramic foam, diatomaceous earth, silica, glass, charcoal, or a combination thereof.
	Regarding claim 12, Olivier and Kim ‘685 teach the method of claim 11, further comprising maintaining the immobilized bacteria (the bacteria is immobilized because said bacteria is supported on a media of sulfur; Olivier, see claim 43), on the substrate (“media comprising sulfur”; Olivier, see ¶156), or growing the immobilized bacteria on the substrate.
	Regarding claim 14, Olivier and Kim ‘685 teach the method of claim 1, wherein the denitrifying bacteria comprises Thiobacillus denitrificans (“Thiobacilus denitrificans”; Olivier, see ¶10), Micrococcus denitrificans, a Serratia, a Pseudomonas, an Achromobacter, an alkaligenes, a bacillus, or a combination thereof.
	Regarding claim 16, Olivier and Kim ‘685 teach the method of claim 1, wherein the reoxygenating comprises aerating the denitrified water or sparging of oxygen-containing gas (“add oxygen to the water”; Olivier, see ¶53) into the denitrified water.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) and further in view of Rittmann (USPN 7,384,554).
	Regarding claim 2, Olivier and Kim ‘685 teach the method of claim 1.	
	Olivier does not teach wherein the denitrified, reoxygenated water has a nitrogen concentration of about 0.0 ppm to about 2 ppm total nitrogen.
	In a related field of endeavor, Rittmann teaches methods for total nitrogen removal from waste streams (see Entire Abstract) wherein a nitrogen concentration of about 0.0 ppm to about 2 ppm total nitrogen (“less than about 2mg/l” see C3/L55-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the total nitrogen concentration of Olivier by selecting a total nitrogen concentration of <2ppm as disclosed by Rittmann because one of ordinary skill in the art would have been motivated to provide an effluent stream in accordance with applicable state and federal regulatory requirements (Rittmann, see C3/L55-60). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) and further in view of Eppler (USPN 4,970,000). 
	Regarding claim 9, Olivier and Kim ‘685 teach the method of claim 1, further comprising adding nutrients (adding desirable nutrients; Olivier, see ¶53), food, or a combination thereof to the water.
	Olivier does not teach the adding step prior to the denitrification.
	In a related field of endeavor, Eppler teaches a method for biological denitrification of water (see Entire Abstract) comprising the adding step prior to the denitrification (“it is important that the water which is supplied via line 4, mixed with nutrients for the bacteria”; see C7/L20-25 and Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nutrient adding step of Olivier by performing said adding step prior to the denitrification as disclosed by Eppler because said step provides the benefit of ensuring proper operation (Eppler, see C7/L20-30). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) and by evidence of Huang (US 2017/0362108).
	Regarding claim 13, Olivier and Kim ‘685 teach the method of claim 1, wherein the denitrifying bacteria (“Thiobacilus denitrificans”; Olivier, see ¶10) is cultured from or identical to bacteria taken from soil (“[d]enitrification microorganisms are ubiquitous in the environment and can readily be obtained and selectively cultured from soil samples (e.g., dirt)” by evidence of Huang; Thiobacilius denitrificans are denitrification microorganisms therefore identical to bacteria taken from soil) in the natural location of the water containing the water-soluble form of nitrogen.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) and further in view of Huang (US 2017/0362108).
	Regarding claim 15, Olivier and Kim ‘685 teach the method of claim 1.
	Olivier does not teach wherein said denitrifying bacteria is chosen from Pseudomonas stutzeri, Pseudomonas denitrificans, Pseudomonas aeruginosa, and combinations thereof.
	In a related field of endeavor, Huang teaches a water treatment system and method (see Entire Abstract) comprising pseudomonas denitrificans (Olivier, see ¶64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the denitrifying bacteria (Thiobacilus denitrificans) of Olivier with the denitrifying bacteria (Pseudomonas denitrificans) of Huang because it is the simple substitution of one known denitrifying bacteria means with another known denitrifying bacteria means obviously resulting in a suitable bacteria to treat wastewater with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) and by evidence of Cook (NPL – attached).
	Regarding claim 17, Olivier and Kim ‘685 teach the method of claim 1, wherein the water comprising the water-soluble form of nitrogen (Olivier, i.e. nitrates), or an unoxidized or unhydrolyzed precursor thereof, is taken from a natural environment (“conditioning water for aquatic purposes in…brackish water”; Olivier, see ¶2; brackish water appears naturally by evidence of Cook (NPL – attached)), further comprising returning the denitrified and reoxygenated water to the natural environment (“the water is returned to the aquarium”; Olivier, see ¶9 and Fig. 1; the aquarium contains the brackish water). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) in view of Gaudreault (WO 2018/141071) and further in view of Rittmann (USPN 7,384,554).
	Regarding claim 18, Olivier and Kim ‘685 teach the method of claim 1, the method further comprising: providing the water (a process for conditioning aquarium water; Olivier, see ¶8) comprising the water-soluble form of nitrogen (i.e. nitrates), the providing comprising taking water comprising a soluble form of nitrogen from a source, and optionally oxidizing or hydrolyzing at least some of the nitrogen to form nitrate (this step is optional); wherein the reoxygenating comprises reoxygenating the denitrified water to an oxygen concentration of about 1 ppm to about 20 ppm (dissolved oxygen content in aquariums is ~ 5ppm; Olivier, see ¶61; it is suggested that when oxygen is added in step 8, the oxygen level will be returned to the normal condition).
	Olivier does not teach that said water comprising (1) a total nitrogen concentration of less than or equal to 20 pp and (2) wherein the denitrified, reoxygenated water has a total nitrogen concentration that is less than the nitrogen concentration of the water from the source and that is about 0.0 ppm to about 2 ppm total nitrogen.
	In a related of endeavor, Gaudreault teaches a media for use in wastewater treatment (see ¶34) comprising a total nitrogen concentration of less than or equal to 20 ppm (11.2 – 24 ppm total nitrogen; see ¶121) in the providing step (“influent”; see ¶121). 
	The examiner takes note of the fact that the prior art range of 11.2-24 ppm overlaps the claimed range of ≤20 ppm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method of Olivier by selecting a total nitrogen concentration between 11.2 – 24 ppm in the providing step as disclosed by Gaudreault because one of ordinary skill in the art would have selected a suitable waste stream to treat and the method of Olivier is open to treating waste streams of any initial concentration. 
	The combination of references does not teach (2). 
	In a related field of endeavor, Rittmann teaches methods for total nitrogen removal from waste streams (see Entire Abstract) wherein a nitrogen concentration of about 0.0 ppm to about 2 ppm total nitrogen (see C3/L55-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the total nitrogen concentration of Olivier by selecting a total nitrogen concentration of <2ppm as disclosed by Rittmann because one of ordinary skill in the art would have been motivated to provide an effluent stream in accordance with applicable state and federal regulatory requirements (Rittmann, see C3/L55-60). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) and further in view of Sheldon (CA 2673319).
	Regarding claim 19, Olivier and Kim ‘685 teach the method of claim 1, wherein a denitrifying bacterial substrate (“media comprising sulfur”; Olivier, see Abstract, lines 4-7) comprises the denitrifying bacteria (Olivier, i.e. thiobacilus denitrificans bacteria), the denitrifying bacterial substrate comprising a substrate; and immobilized bacteria (the bacteria is immobilized because said bacteria is supported on a media of sulfur; Olivier, see claim 43) on the substrate (Olivier, i.e. media comprising sulfur), the bacteria cultured from or identical to anaerobic denitrifying bacteria in the local native environment (thiobacilus denitrificans bacteria are anaerobic denitrifying bacteria therefore identical to anaerobic denitrifying bacteria in the local native environment). 
	Olivier does not teach that said substrate (media comprising sulfur) is porous. 
	In a related field of endeavor, Sheldon teaches a reactor for aquarium filtration (see Entire Abstract) comprising an interactive zone containing both elemental sulphur and a supply of porous media to accommodate the type of bacteria that reduce nitrate to nitrogen gas (see pg. 10, lines 1-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the media (comprising sulfur) of Olivier with the porous media (comprising sulfur) of Sheldon because said media provides the benefit of abundant real estate for denitrifying bacteria and sulfur as a food source (Sheldon, see pg. 11, lines 33-44). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20110001685) in view of Sheldon (CA 2673319) and further in view of Blais (CA2247871A1). 
	Regarding claim 20, Olivier, Kim ‘685 and Sheldon teach the method of claim 19, wherein the denitrifying bacterial substrate (“media comprising sulfur”; Olivier, see Abstract, lines 4-7) is formed using the method comprising deoxygenating water comprising a water-soluble form of nitrogen; and exposing the deoxygenated water to denitrifying bacteria (Olivier, i.e. thiobacilus denitrificans bacteria) on or within a substrate to grow or maintain immobilized bacteria on the substrate, to convert the water-soluble form of nitrogen (Olivier, i.e. nitrate) in the water to nitrogen gas that is removed, and to form a denitrified water (Olivier, i.e. sulfur denitration).
	Olivier does not teach that said substrate (media comprising sulfur) is porous; and the step of forming bacteria prior to treating with the denitrification and deoxygenation steps. 
	Sheldon teaches a reactor for aquarium filtration (see Entire Abstract) comprising an interactive zone containing both elemental sulphur and a supply of porous media to accommodate the type of bacteria that reduce nitrate to nitrogen gas (see pg. 10, lines 1-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the media (comprising sulfur) of Olivier with the porous media (comprising sulfur) of Sheldon because said media provides the benefit of abundant real estate for denitrifying bacteria and sulfur as a food source (Sheldon, see pg. 11, lines 33-44). 
	In a related field of endeavor, Blais teaches a biological treatment of wastewater (see Entire Abstract) comprising the step of forming bacteria prior to treating (“[a]ccording to the present invention…adding microbial material to the treatment process and wherein the microbes or bacteria are activated prior to their addition to the process”; see ¶4 on pg. 1; and “the growth of the bacteria prior to the addition of the wastewater treatment system”; see ¶3 on pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Olivier by incorporating the step of forming bacteria prior to treating as disclosed by Blais because said step provides the benefit of effective treatment and maximizing treatment (Blais, see ¶3 on pg. 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20150079378) and further in view of Croil (EP 0206690). 
	Regarding claim 21, Olivier and Kim ‘685 teach the method of claim 1.
	The combination of references does not teach wherein the one or more sulfite compounds comprise sodium metabisulfite.
	In a related field of endeavor, Croil teaches a ground-water treatment (see Entire Abstract) comprising sodium metabisulfite (sodium metabisulphite; see pg. 6, lines 10-22). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sulfite compound of Olivier (as modified by Kim ‘685) with the sulfite compound of Croil because it is the simple substitution of one known sulfite compound means with another known sulfite compound means obviously resulting in a suitable oxygen removal means with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2005/0133423) in view of Kim (KR 20150079378).
	Regarding claim 22, Olivier teaches a method (process shown in Fig. 1) of denitrification of water (denitrification of water occurs because the process utilizes thiobacilus denitrificans bacteria and anaerobic conditions; see ¶62), the method comprising: deoxygenating water (“[s]tep 2 of the process…aerobic bacteria reduces levels of dissolved oxygen in the water…if not all, oxygen in the water is removed” therefore step 2 is a deoxygenation step; see ¶60) comprising a water-soluble form of nitrogen (nitrate; see ¶60);  	exposing the deoxygenated water to denitrifying bacteria (“[f]ollowing the aerobic process step 2, anaerobic processing step 3 is next…utilizes oxidizing bacteria such as thiobacilus denitrificans”; see ¶62) to convert the water-soluble form of nitrogen in the water to nitrogen gas (“anaerobic bacteria that will reduce nitrates to nitrogen gas”; see ¶8) that is removed and to form a denitrified water (“anaerobic processing step 3…by a process known as sulfur denitration”; see ¶62);wherein the denitrifying bacteria is immobilized (the bacteria is immobilized because said bacteria is supported on a media of sulfur; see claim 43); and reoxygenating the denitrified water (“step 8…will add oxygen”; see ¶81).
	Olivier does not teach a porous ceramic substrate.
	In a related field of endeavor, Kim ‘378 teaches a system for sewage and waste water clarification (see Entire Abstract) comprising a porous ceramic substrate (porous ceramic substrate; see pg. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the denitrifying bacteria of Olivier by incorporating the porous ceramic substrate of Kim ‘378 because said substrate further reinforce denitrification (Kim, ‘378). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778       
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778